AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of!



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                v.                                             (For Offenses Committed On or After November I, 1987)


                    Claudia Rosales-Martinez                                   Case Number: 3:18-mj-22891-NLS

                                                                              Mark F. Adams
                                                                              Defendant's Attorney


REGISTRATION NO. 81127298

THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                             -------------~-~~~~-~~~~~~~~



 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                    1


 D The defendant has been found not guilty on count(s)
                                                                         --------------------
 0 Count(s)                                                                 dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZI   Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, November 27, 2018
                                                                            Date of Imposition of Sentence
                           FILED
                            NOV 2 8 2018
                  CLERK, U S OISTRtCT COURT
              SOUTHERN DiSTR1CT OF- CA._ll=ORNIA
              BY        \iRC            __      nF.r.>~TY
                                                                            HiasLtLOCK
                                                                            UNITED STATES MAGISTRATE JUDGE

                                                                                                                    3:18-mj-22891-NLS
